139 F.3d 902
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.United States of America, Plaintiff-Appellee,v.Kedly G. NEWLIN, Defendant-Appellant.
No. 96-3473.
United States Court of Appeals, Seventh Circuit.
Decided Mar. 6, 1998.

Appeal from the United States District Court for the Southern District of Illinois, Benton Division.  No. 96 CR 40005 J. Phil Gilbert, Chief Judge.
Before Hon.  JOHN L. COFFEY, Hon.  MICHAEL S. KANNE, Hon.  ILANA DIAMOND ROVNER, Circuit Judges.

ORDER

1
By order of January 30, 1998, filed with this Court on February 4, 1998, Chief Judge J. Phil Gilbert found that the consent to search purportedly given by Kedly Newlin was done so involuntarily.  We ordered supplemental briefing.  The government now concedes in their supplemental brief that the district court's finding of involuntary consent was not clearly erroneous.  Both parties request a remand.


2
Consistent with the request of both the Government and Newlin, we now remand this case to the district court for review of its prior ruling denying Newlin's motion to suppress.  If, in light of the factual finding made by the district court, the motion to suppress was improperly denied, the district court should determine whether dismissal is appropriate.  Further, if Newlin is in confinement based on the conviction in this case, his continued incarceration also should be addressed by the district court.